Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Better Living/Better Health, LLC
(Supplier No. 6652830001),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-13-1119
Decision No. CR3388

Date: October 8, 2014

REVISED DECISION

Palmetto GBA National Supplier Clearinghouse (NSC), an administrative contractor
acting on behalf of the Centers for Medicare & Medicaid Services (CMS), determined
that Petitioner, Better Living/Better Health, LLC, failed to be accessible and staffed
during posted hours of operation. Based on this finding, NSC revoked Petitioner’s
Medicare billing privileges. Petitioner requested a hearing before an administrative law
judge to dispute the revocation. Based on the evidence of record, I issued a decision on
September 26, 2014, in which I upheld CMS’s determination to revoke Petitioner’s
Medicare billing privileges; however, I modified the effective date of revocation to May
25, 2013. L issue this revised decision to change the regulatory citation that serves as the
basis for modifying the effective date of the revocation. The May 25, 2013 effective date
of revocation remains unchanged.

I. Background
Petitioner was enrolled in the Medicare program as a supplier of durable medical

equipment, prosthetics, orthotics, and supplies (DMEPOS). See CMS Exhibit (Ex.) 1,
at 3. On April 9 and 10, 2013, an NSC inspector attempted to conduct a site inspection at
Petitioner’s location on file with CMS. CMS Ex. 3, at 20-31. The NSC inspector could
not complete an inspection on either date and, on April 25, 2013, NSC issued an initial
determination revoking Petitioner’s Medicare supplier number because Petitioner:

was not operational (42 C.F.R. § 424.535(a)(5)(ii)); was not accessible or staffed during
posted hours of operation (42 C.F.R. § 424.57(c)(7)); did not have comprehensive
liability insurance in an amount equal to at least $300,000 (42 C.F.R. § 424.57(c)(10));
and was not accredited by a CMS-approved accrediting organization (42 C.F.R.

§ 424.57(c)(22)). CMS Ex. 3, at 17-18. NSC stated that the revocation was effective
April 10, 2013, the date CMS determined that Petitioner’s practice location was not
operational. CMS Ex. 3, at 17. NSC barred Petitioner from re-enrolling in the Medicare
program for two years from the effective date. CMS Ex. 3, at 17.

On May 16, 2013, Petitioner filed a timely request for reconsideration with NSC. CMS
Ex. 3, at 7-19. On June 24, 2013, an NSC hearing officer issued an unfavorable
reconsidered determination upholding the revocation of Petitioner’s Medicare billing
privileges. CMS Ex. 2. The reconsidered determination upheld revocation because
Petitioner “thas not shown compliance with supplier standard 7 and 22” (i.e., 42 C.F.R.
§§ 424.57(c)(7), (22)). CMS Ex. 2, at 5. The reconsidered determination also found
Petitioner compliant with the requirement that it have liability insurance (42 C.F.R.

§ 424.57(c)(10)). CMS Ex. 2, at 4. Although the reconsidered determination defined the
term “Operational,” it did not expressly base revocation on a violation of 42 C.F.R.

§ 424.535(a)(5)(ii)). CMS Ex. 2, at 3.

On August 2, 2013, Petitioner timely filed a request for hearing (RFH) before an
administrative law judge. On August 9, 2013, I issued an Acknowledgement and
Pre-hearing Order (Order). In response to the Order, CMS filed a motion for summary
judgment (CMS Motion) with four exhibits (CMS Exs. 1-4). Petitioner submitted a brief
in opposition to the CMS Motion (P. Opposition) with nine exhibits (P. Exs. 1-9).

My Order advised the parties that they must submit written direct testimony for each
proposed witness and that an in-person hearing would only be necessary if the opposing
party requested an opportunity to cross-examine a witness. Order §§ 8-11; see Vandalia
Park, DAB No. 1940 (2004); Pacific Regency Arvin, DAB No. 1823, at 7-8 (2002)
(holding that the use of written direct testimony for witnesses is permissible so long as
the opposing party has the opportunity to cross-examine those witnesses). Here, CMS
listed one witness, the NSC inspector, and relied on his site investigation report as his
written direct testimony. See CMS Ex. 3, at 20-31. Petitioner requested to cross-examine
the NSC inspector and listed as witnesses its owner and operator, Marlene Thomas, and

' Administrative decisions and rulings cited in this decision are accessible on the
Department of Health and Human Services’ website at:
http://www.hhs.gov/dab/decisions/index.html.
two other individuals whose businesses are on the same street as Petitioner. Petitioner
submitted their affidavits as P. Exs. 1, 8, and 9.

CMS filed objections to P. Exs. 1-9 and Petitioner’s witnesses. CMS argued that the case
should be decided on the written submissions without an in-person hearing, but expressed
its intention to cross-examine Petitioner’s witnesses if they were permitted to testify.

On November 20, 2013, I issued an Order, in which I denied the CMS Motion and stated
that I would schedule a hearing for the purpose of allowing the parties to cross-examine
their party-opponent’s witnesses. Further, I admitted CMS Exs. 1-4, except that I did not
admit the NSC inspector’s report (CMS Ex. 3, at 20-31) pending cross-examination of
the inspector. I also overruled CMS’s objections to P. Exs. 1, 8, and 9, but I reserved
admitting those exhibits into the record until CMS had an opportunity to cross-examine
those witnesses. Finally, I sustained CMS’s objection to P. Ex. 7 and I excluded that
exhibit from the record as irrelevant. I reserved ruling on CMS’s objections to P. Exs.
2-6 until the hearing. Order dated November 20, 2013.

I convened a hearing by video teleconference on January 28, 2014. The NSC site
inspector testified, as did Ms. Thomas, and one of Petitioner’s other witnesses
(Petitioner’s witness). At the hearing, I admitted pages 20-31 of CMS Ex. 3 (Hearing
Transcript (Tr.) 80-81) and P. Exs. 1-4 (Tr. 135), 6 (Tr. 135), and 9 (Tr. 29). I did not
admit P. Ex. 8 because Petitioner did not call the affiant to testify. Tr. 7-8. Petitioner
withdrew P. Ex. 5. Tr. 117.

I gave the parties the opportunity to file post-hearing briefs. Petitioner filed a brief

(P. Br.), and CMS subsequently filed a reply (CMS Br.). With its post-hearing brief,
Petitioner requested that I admit a new exhibit, P. Ex. 10, consisting of Petitioner’s
Corrective Action Plan (CAP) and cover letter that it submitted to NSC on May 6, 2013.
Petitioner requested that I admit P. Ex. 10 on the grounds that it is relevant and also that it
should have been included in CMS Ex. | as part of the correspondence between
Petitioner and CMS/NSC. P. Br. at 6 n.3. In the absence of objection from CMS,

I admitted P. Ex. 10 into the record.

On July 11, 2014, I remanded this case to CMS to consider Petitioner’s previously
submitted CAP. Better Living/Better Health, LLC, ALJ Ruling 2014-36 (HHS CRD July
11, 2014). In that Order of Remand, I made numbered findings of fact and conclusions
of law related to the issue as to whether Petitioner was accessible and staffed during
posted hours of operation as required by the supplier standards, i.e., 42 C.F.R.

§ 424.57(c)(7). Id. at 4-13. However, I explained in the remand order that I could not
adjudicate the issue as to whether Petitioner had not been operational (42 C.F.R.

§ 424.535(a)(5)(ii)) because Departmental Appeals Board (DAB) decisions (Neb Group
of Arizona LLC, DAB No. 2573, at 7 (2014) and Benson Ejindu, d/b/a Joy Medical
Supply, DAB No. 2572, at 8-9 (2014)) issued subsequent to the hearing in this case
interpreted the regulations to preclude administrative law judges from upholding a denial
or revocation of Medicare billing privileges on any basis not expressly relied upon by
CMS in the reconsidered determination. /d., at 3-4. I further pointed out that because

I could no longer conclude that Petitioner had not been operational, the April 10, 2013
retroactive effective date of revocation assigned to Petitioner in the initial determination
could not stand because that date would only apply if CMS had made a finding that
Petitioner was not operational. Jd. at 13-14.

Based on the record before me, I concluded that Petitioner failed to be accessible and
staffed in violation of the supplier standards, 42 C.F.R. § 424.57(c)(7), and that CMS had
a legitimate basis to revoke Petitioner’s Medicare billing privileges. Jd. at 11-13.
However, when attempting to determine under what authority CMS could revoke
Petitioner’s Medicare billing privileges based on a violation of the supplier standards,

I concluded that the regulatory history of the supplier standards, i.e., 42 C.F.R. § 424.57,
showed that there has not been a specific provision in that regulation authorizing
revocation since March 25, 2011. Jd. at 14-17. Ultimately, I determined that 42 C.F.R.
§ 424.535(a)(1) provided CMS with authority to revoke Petitioner’s Medicare billing
privileges based on a violation of the supplier standards. Jd. at 17-18. However, because
42 C.F.R. § 424.535(a)(1) requires that CMS afford a supplier an opportunity to correct
deficiencies before a final revocation determination is issued and CMS had not
previously afforded such an opportunity to Petitioner, I concluded that CMS needed to
consider Petitioner’s previously filed CAP before I could render a decision upholding
revocation based on a violation of the supplier standards. Jd. at 18. Therefore,

I remanded this case to CMS to consider Petitioner’s CAP and any supplemental
information Petitioner wanted to submit, and render a decision on the CAP. Jd. at 18-19.
I furthered ordered CMS to submit the CAP decision to me and to either request that I
issue a decision in this case if CMS denied the CAP, or request that I dismiss the RFH if
CMS accepted the CAP. Jd. at 19. I also provided CMS and Petitioner with an
opportunity to submit any argument “concerning CMS’s authority to revoke Petitioner
and the effective date of the revocation.” /d. Finally, I informed the parties that I had no
authority to review CMS’s decision regarding the CAP. Jd. at 19 n.14.

On July 18, 2014, CMS requested that I reconsider my remand of the case, asserting that
I had erroneously concluded that I could no longer uphold CMS’s revocation based on its
original finding that Petitioner was non-operational. Petitioner argued that I had properly
applied the holdings from the DAB’s cases cited in my Order of Remand, and that CMS’s
revocation could no longer be based on the finding that Petitioner was not operational, in
violation of 42 C.F.R. § 424.535(a)(5)(ii). On July 25, 2014, I denied CMS’s request.

On August 25, 2014, CMS filed its decision denying Petitioner’s CAP and its Request for
Issuance of a Final Decision (CMS Request). Petitioner filed an opposition to CMS’s
Request. On September 26, 2014, I issued a decision upholding Petitioner’s revocation
based on a violation of 42 C.F.R. § 424.57(c)(7) and modified the effective date of the
revocation to May 25, 2013, based on 42 C.F.R. § 424.535(g).

Following the subsequent issuance of the DAB’s seventh decision (Orthopaedic Surgery
Associates, DAB No. 2594 (2014)), since May 2014, in which the DAB applied

42 C.F.R. § 424.57(e) (2010), to determine the effective date of a revocation based on a
supplier standards violation, I issued an order indicating that I would reopen the decision
in this case to change the legal basis for modifying the effective date of the revocation. I
indicated that I thought it was in the best interests of the parties for me to revise the
decision in this case to base the effective date of Petitioner’s revocation on 42 C.F.R.

§ 424.57(e) (2010) because appeals from both parties on the merits seem likely and the
parties requested that I set the date based on two of the DAB’s decisions that cited

42 C.F.R. § 424.57(e) (2010). CMS’s Request for Issuance of a Final Decision, at 11-12;
Petitioner’s Omnibus Opposition to CMS’s Request for Issuance of a Final Decision, at
3. [stated that, although I continued to be concerned with applying a regulation that no
longer appeared to be in effect, i.e., 42 C.F.R. § 424.57(e) (2010), I did not wish to
unnecessarily delay or complicate their possible appeals with an issue on which they did
not seem concerned. I gave the parties an opportunity to comment or object to my order.
The parties did not object to a revised decision.

I issue this revised decision that substitutes 42 C.F.R. § 424.57(e) (2010) for 42 C.F.R.
§ 424.535(g) as the basis for modifying the effective date of the revocation in this case.
See 42 C.F.R. §§ 498.100-103.

IL. Issues
1) Whether CMS had a legitimate basis for revoking Petitioner’s Medicare billing

privileges for failing to be accessible and staffed during posted hours of operation
(42 CFR. § 424.57(c)(7)).?

> The DAB decisions do not appear to expressly cite the year of the Code of Federal
Regulations that the DAB references when citing 42 C.F.R. § 424.57(e) as the authority
to set the effective date of a revocation. Based on my research, as explained in my Order
of Remand in this case, the 2010 volume of the Code of Federal Regulations is the only
one in which 42 C.F.R. § 424.57(e) provides text related to the effective date for
revocations based on supplier standards violations. Better Living/Better Health, LLC,
ALJ Ruling 2014-36, at 16-17. Therefore, I reference the year when citing this regulation
because from 2011 to the present, 42 C.F.R. § 424.57(e) only discusses revalidation of
DMEPOS suppliers.

> Although the reconsidered determination upheld the initial determination’s finding that
Petitioner failed to be accredited by a CMS-approved accrediting organization (42 C.F.R.
§ 424.57(c)(22)), CMS has, in this proceeding, conceded that this is no longer a basis to
2) Whether CMS’s finding in its initial determination that Petitioner was not
operational (42 C.F.R. § 424.535(a)(5)(ii)) can serve as a basis, in this proceeding,
to uphold the revocation of Petitioner’s Medicare billing privileges.

3) If CMS had a legitimate basis for revoking Petitioner’s Medicare billing privileges
under 42 C.F.R. § 424.57(c)(7), but CMS cannot rely on its previous finding of a
violation under 42 C.F.R. § 424.535(a)(5)(ii) as a basis for revocation, does the
effective date of Petitioner’s revocation need to be adjusted.

II. Jurisdiction

I have jurisdiction to decide the issues in this case. 42 C.F.R. §§ 498.3(b)(17),
498.5(1)(2); see also 42 U.S.C. § 1395cec(j)(8).

IV. Findings of Fact, Conclusions of Law, and Analysis*

In order fora DMEPOS supplier to receive Medicare payments for items furnished to a
Medicare-eligible beneficiary, the Secretary of Health and Human Services (Secretary)
must first issue a supplier number to that supplier. 42 U.S.C. § 1395m(j)(1)(A). The
Social Security Act establishes as a basic requirement that a DMEPOS supplier must
maintain a physical facility on an appropriate site, but further authorizes the Secretary to
create other DMEPOS supplier requirements. Jd. § 1395m(j)(1)(B)(ii). The Secretary
promulgated regulations establishing DMEPOS supplier enrollment standards, which a
DMEPOS supplier must meet and maintain. 42 C.F.R. § 424.57(c).

In addition to maintaining a physical facility on an appropriate site, the supplier standards
require that the facility must be “open to the public a minimum of 30 hours per week”
and the supplier must “post[] hours of operation.” Jd. §§ 424.57(c)(7)(i)(D), (c)(30).
Most important for this case, the facility must be “accessible and staffed during posted
hours of operation.” Jd. § 424.57(c)(7)()(C).

CMS may conduct on-site reviews and inspections to ascertain supplier compliance with
enrollment requirements and supplier standards, and to determine if a supplier is
operational. Jd. §§ 424.57(c)(8), 424.510(d)(8), 424.515(c), 424.517(a). Further, as
stated by the DAB:

revoke Petitioner’s Medicare billing privileges. CMS Motion at 9 n.3; see also CMS Ex.
4. Therefore, this is not an issue in this case.

+ My numbered findings of fact and conclusions of law are set forth in italics and bold in
the discussion captions of this decision.
CMS is authorized to revoke a DMEPOS supplier’s billing
privileges for noncompliance with any of the supplier
standards. [42 C.F.R.] § 424.57(e). Section 424.57(e)
provides that the effective date of revocation for
noncompliance with any of the supplier standards under
section 424.57(c) is 30 days after the supplier is sent notice of
the revocation. See 75 Fed. Reg. 52,629, 52,648-52,649
(Aug. 27, 2010).”

Orthopaedic Surgery Associates, DAB No. 2594, at 2.

1. The NSC inspector could not gain entry to Petitioner’s facility at 2901
W. Girard Avenue in Philadelphia, Pennsylvania, when he attempted
site inspections on April 9 and 10, 2013.

On Tuesday, April 9, 2013, at approximately 11:45 a.m., the NSC inspector attempted to
conduct an unannounced site inspection at Petitioner’s facility located at 2901 W. Girard
Avenue in Philadelphia, Pennsylvania. CMS Ex. 3, at 22, 27. Petitioner’s posted hours
of operation, as indicated by the door sign, were listed as Monday through Friday from
9:00 a.m. to 5:00 p.m. CMS Ex. 3, at 29; see also CMS Ex. 3, at 23. In his site
investigation report, the NSC inspector stated that “[n]o one answered the door during the
posted hours of operation” and the “[s]upplier was not open.” CMS Ex. 3, at 20, 27. On
Wednesday, April 10, 2013, at approximately 9:45 a.m., the inspector attempted another
site inspection. However, he reported that “[a]gain, no one responded to the bell and the
doors were locked.” CMS Ex. 3, at 27. The inspector documented his attempted site
inspections with date and time-stamped photographs. CMS Ex. 3, at 28-31.

At the hearing, the NSC inspector testified, consistent with his inspection report, that
when he arrived at approximately 11:45 a.m. on April 9, 2013, for the first site
inspection, he took photos and “‘attempt[ed] to open the door and the door was locked.”
Tr. 38. The NSC inspector testified that there were two doorbells — a doorbell on the
entrance door and a doorbell next to the handicapped sign on the entrance — and he rang
both bells several times. Tr. 38, 43, 71, 75-76, 84. He stated that there was no response,
and he waited several minutes and then left. Tr. 38, 44, 76. The NSC inspector testified
that when he returned at 9:45 a.m. on April 10 for the second site visit, he took photos
and attempted to open the door, but it was locked. Tr. 45; see also CMS Ex. 3, at 31. He
stated that he rang both doorbells several times, and again, no one responded. Tr. 45, 72;
see also CMS Ex. 3, at 27. The NSC inspector testified that “no Medicare beneficiary
would have been able to access the supplier” on either April 9 or 10, 2013. Tr. 38-39.
He stated that he had not encountered a situation before where, on two consecutive days,
a supplier who was operational was unavailable on both site visits. Tr. 48-49.
CMS offered the NSC inspector’s site investigation report and his date and time-stamped
photos (CMS Ex. 3, at 20-31) as contemporaneous evidence of his site visits. As noted
above, Petitioner objected to these documents, and I deferred admitting them into the
record pending cross-examination of the inspector. Order dated November 20, 2013. On
direct examination, the inspector confirmed that he had completed the report on April 10,
2013, and verified his signature on it. Tr. 39-41. He testified further that he took photos
during the course of both of his site visits on April 9 and 10, 2013, and that he took the
photos found at pages 28-31 of CMS Ex. 3. Tr. 42-45. On cross-examination, the
inspector testified that he used an NSC-issued digital camera that automatically stamped
the date and time on each picture he took. Tr. 72. When asked about three photos which
all had the time stamp of “11:43,” the inspector stated that he had no reason to question
the time stamp’s accuracy. Tr. 73-75. Petitioner withdrew its objection to the
investigation report, but questioned whether the photos were “true and accurate
depictions,” and claimed that the fact that three photos all had the time stamp of “11:43”
shows that the inspector’s camera may not have been calibrated. Tr. 79-80. Petitioner
offered no evidence to suggest the camera had a calibration problem. Noting that the
inspector had thoroughly testified regarding his photos, I admitted pages 20-31 of CMS
Ex. 3. Tr. 80-81.

I find that the inspector testified credibly. His testimony regarding the site visits on April
9 and 10 was consistent with his contemporaneous documentation of the attempted
inspections. His investigation report indicates the dates and times of when the site visits
occurred, and states that, on both visits, no one answered the door during the posted hours
of operation and the facility was locked. Moreover, the dates and times in the report are
corroborated by the date and time stamps on the photos the inspector took on the two
visits. There are no internal discrepancies with the inspector’s report. I find that his
photos accurately represent what he observed on his site visits of April 9 and 10 and find
no evidence that he fabricated or manipulated the taking of the photos. The fact that the
NSC inspector took several photos from different locations, all bearing the same time
stamp, is not, in and of itself, sufficient grounds to question the reliability of the photos
and when they were taken.

Petitioner offered the testimony of two witnesses — a witness who owns a business across
the street from Petitioner’s office, and its owner/operator, Marlene Thomas. Petitioner’s
witness testified that he cannot see into Petitioner’s office from his location, but he sees
Ms. Thomas in the morning taking out the trash, sweeping, and watering her plants.

Tr. 16, 18. When asked whether he saw Ms. Thomas on April 9, he replied that he
“usually see[s] her every morning.” Tr. 17. When asked whether he saw Ms. Thomas on
April 10, he replied, “yes,” and stated that his basis for remembering seeing her at any
time during the month of April was due to the fact that he usually sees her car parked
outside her shop. Tr. 17. On cross-examination, the witness confirmed that he is unable
to see inside Petitioner’s office. Tr. 18-19. He testified that he was unable to confirm

that Ms. Thomas was physically present in her office on April 9 and 10, but believed she
was there on those dates because he saw her car parked outside. Tr. 19-20.

I do not find the testimony of Petitioner’s witness to be credible. His testimony at
hearing is not consistent with his written direct testimony, provided in an affidavit dated
October 4, 2013. At the hearing, Petitioner’s witness testified that he is unable to see into
Ms. Thomas’ office from his business, an important detail he omitted from his affidavit.
Thus, he could not definitively state that he could see Ms. Thomas in the facility. He
testified that he believed Ms. Thomas was in her office on April 9 and 10 because he had
seen her car parked outside. However, in his affidavit, Petitioner’s witness stated only
that he observed Ms. Thomas “during the course of [his] work day” “doing the following:
entering the office, cleaning up the block . . . (during the morning hours), or leaving the
office at the end of the day.” P. Ex. 9. Nowhere in his affidavit does the witness mention
Ms. Thomas’ car or claim that he was able to see Ms. Thomas’ car on April 9 and 10 or
even on a daily basis. Further, nowhere in the affidavit did the witness state that he
believed Ms. Thomas was physically present in her office on April 9 at 11:45 a.m. and
April 10 at 9:45 a.m. P. Ex. 9. In fact, the witness conceded on recross-examination that
this information was not in his affidavit. Tr. 25. Given that the witness’ assertions that
Ms. Thomas was present on the dates of the inspections are completely unsupported by
any evidence, his testimony is suspect and not definitive.

Petitioner’s owner and operator, Ms. Thomas, testified on direct examination that she was
present in the facility on April 9 and 10, 2013, at the times of the attempted inspections.
Tr. 93-94, 104, 116; P. Ex. 1, at 4-5. She testified that she did not hear the doorbell on
either date. Tr. 103-04, 112; P. Ex. 1, at 4, 5. According to Ms. Thomas, she did not
conduct any “due diligence” before she submitted her request for reconsideration because
she relied on the representations of an NSC employee who told her “everything should be
fine” if she submitted a CAP. Tr. 114-15. Ms. Thomas testified that she only learned of
the specific times of the site visits when she received the reconsidered determination

from NSC. Tr. 115-16. Ms. Thomas stated that she determined she was at the facility on
the inspection dates by reviewing her phone records, client files, and delivery records.
See Tr. 93-94, 104, 109-10; see also P. Exs. 2-6.

On cross-examination, Ms. Thomas testified that she is the sole person working in the
facility. Tr. 121. She conceded that in her May 2013 request for reconsideration, she had
admitted that she had been out of the office servicing patients with setting up medical
supplies at the time of the two site visits. Tr. 126, 129-30. Ms. Thomas admitted that she
later retracted this admission and that her original admission was made more
contemporaneously with the site inspections than was her affidavit. Tr. 126, 130. Ms.
Thomas testified that the reason she had stated she was not present for the inspections
was due to her not knowing the times of the inspections. Tr. 126. Ms. Thomas testified
that once she learned of the precise times of the site visits upon receiving the unfavorable

10

reconsidered determination, “[she] immediately knew, a light like hit, I was in the office
at this time.” Tr. 126, 133; P. Ex. 1, at 3-4.

I do not find credible Ms. Thomas’ testimony that she was present in her office at the
times of the two inspections because her statements directly contradict her prior
assertions contained in her request for reconsideration and her request for hearing. When
Ms. Thomas submitted Petitioner’s request for reconsideration in May 2013, she plainly
admitted that she had not been in the office at the times of the site visits. Ms. Thomas
stated, “[a]t the time of the two stated site visits above, owner/operator, Marlene Thomas,
was servicing clients with set ups and/or deliveries.” P. Ex. 10, at 2; CMS Ex. 3, at 11.
Nowhere in the request for reconsideration did she dispute NSC’s findings that
Petitioner’s facility was closed and no one was present on the dates of the site visits.*

During her testimony, Ms. Thomas claimed that she was not able to conduct her due
diligence until she became aware of the precise times of the two site inspections in the
June 24, 2013 reconsidered determination. Tr. 114-16, 126, 133, 141-42. However, if, as
Ms. Thomas claims, seeing the times of the site visits in the reconsidered determination
led to a sort of epiphany in which she realized that she had indeed been present on those
dates, I would have expected Petitioner’s August 2, 2013 request for hearing to reflect
this. However, it does not. Petitioner’s hearing request does not challenge NSC’s
finding that the facility was closed for the attempted inspections on April 9 and 10, 2013.
It does not suggest that the facility was open or that Ms. Thomas was present and
available at the relevant times. Rather, the hearing request references Petitioner’s CAP
and notes that the CAP had set forth new operational hours “to maintain compliance with
Supplier Standards and to assure staffing.” The hearing request also indicates that
additional staff had been hired to ensure that someone would be present at all times
during the posted hours of operation. Thus, Petitioner’s statements in the hearing request
are actually consistent with those expressed in her request for reconsideration and
reinforce the conclusion that she was not present and available at the time of the
attempted inspections.

It is noteworthy that, despite Ms. Thomas’ claim that once she learned of the times of the
site inspections from the reconsidered determination and conducted her “due diligence”
review of records, she chose to offer her new recollection of events in her October 13,
2013 affidavit, six months after the site inspections occurred. P. Ex. 1. In this affidavit,
Ms. Thomas stated for the first time that she “‘was present” at Petitioner’s facility on the

5 In Petitioner’s May 16, 2013 request for reconsideration, Petitioner further stated that,
“[t]o avoid this absence in the future and to adhere to supplier standards,” it had
implemented certain changes in its policies and procedures, including posting new hours
of operation and leaving a sign on the door when the office was left unattended to inform
the public when someone would return. CMS Ex. 3, at 11.
11

dates of the site visits, April 9 and 10, 2013, but did not hear the doorbell ring. P. Ex. 1,
at 4-5.

In light of Ms. Thomas’ change in position based on learning the exact times of the site
inspections on April 9 and 10 from the reconsidered determination, I posed the following
question to her at the hearing: “[W]hat times were you in fact not present at your
location on the dates . . . or are you withdrawing that assertion in its entirety that you
were out of the office at all on the two dates, April 9" and April 10, 20132” Tr. 136.

Ms. Thomas responded:

To the extent that I was out of the office at any time on those
dates between the posted hours of 9:00 and 5:00, no, I was
not. I did on April the 10" I had a patient that I did service.
And I had submitted that documentation but it was after close
of business hours on April the 10". But for April 9” and 10"
the reason why I said I was servicing deliveries is I could
have ran to the store.

Tr. 136-37. I find Ms. Thomas’ response further highlights problems with her credibility,
as I find it to be less than candid and not believable. Given her original assertion in her
request for reconsideration that she had been out of the facility on April 9 and 10
servicing clients, and then her new version in which she claims that she realized she had
actually been in the facility on April 9 and 10 at the times of the inspections, I would
have expected an admission that she had been out of the office at other times on those
dates. I do not find credible Ms. Thomas’s statement that she was never gone from
Petitioner’s facility and was actually there all day on April 9 and 10.°

° T note that Ms. Thomas sent additional documentation to the Hearing Officer on June
21, 2013, in support of her request for reconsideration. As explained by Ms. Thomas, the
documents include a “Client/Patient Service Agreement,” which was executed by her
client and herself on April 10, 2013, as well as an “Equipment Management Admission
Assessment and Plan of Service” form, “which was completed at the time of the set up,
service and training for the beneficiary’s medical equipment which took place on April
10, 2013.” CMS Ex. 3, at 33-34, 44, 45-46. Although at the hearing Ms. Thomas
indicated that she serviced a client after business hours, these documents could also
suggest that Ms. Thomas was out of the office for at least a portion of the day on April
10, servicing clients, as she admitted in her reconsideration request. I note further that
Ms. Thomas admitted on cross-examination that, “prior to May 16",” there had been
times when she left the facility unattended to go out and service clients and sometimes
she “would leave a sign on the door and sometimes [she] wouldn’t.” Tr. 123-24.
Therefore, Ms. Thomas admitted that, at times other than the two site visits, she left the
12

In support of her claim that she was present at Petitioner’s facility on April 9 and 10,
2013, Ms. Thomas produced cellular telephone records from the dates at issue. P. Ex. 2;
see Tr. 133. According to Ms. Thomas, when she compared her cellular telephone
records to her patient files, she realized that she had been present on the inspection dates.
See Tr. 93-94, 104, 109-10;133-34. However, cellular phone records cannot be used to
prove that a DMEPOS supplier was staffed because unlike landlines, cellular phones are
mobile and can be used outside of the DMEPOS supplier’s offices. See Benson Ejindu,
DAB No. 2572, at 7 n.4; see also 42 C.F.R. § 424.57(c)(9) (requiring DMEPOS suppliers
to have a business phone, but prohibiting them from using cellular phones as their
primary business telephone).

I find that Petitioner offered no evidence to corroborate the “new story” that Ms. Thomas
provided in her affidavit and hearing testimony. While she may not have known the
precise times of the site inspections on April 9 and 10, she knew from CMS’s April 25,
2013 letter that the inspections took place during her posted business hours. Ms. Thomas
thus knew that the inspector was at the facility sometime between 9:00 a.m. and

5:00 p.m. on April 9 and 10. Her testimony that she was only able to conduct her “due
diligence” as to her whereabouts once she learned of the specific times of the inspections
is improbable because nothing would have prevented her from immediately reviewing
her records and logs after she received CMS’s April 25, 2013 letter. One would expect a
business owner to review her own records when confronted with a notice such as the
initial determination in this case. Ms. Thomas’ testimony and affidavit clearly contradict
her earlier admissions that she was away from the office and appear to constitute an after
the fact attempt to rebut CMS’s case and avoid revocation of Petitioner’s Medicare
billing privileges.

Based on the evidence of record, I find that the NSC inspector attempted to conduct site
inspections of Petitioner’s facility at 2901 W. Girard Avenue in Philadelphia,
Pennsylvania, on April 9 and 10, 2013, during Petitioner’s posted hours of operation.
However, the NSC inspector was unable to gain entry to the facility and complete the
inspections because Petitioner’s sole employee, Ms. Thomas, was not present on those
dates.

2. CMS had a legitimate basis to revoke Petitioner’s Medicare billing
privileges because Petitioner’s location was not accessible and staffed
during posted hours of operation as required by 42 C.F.R.

§ 424.57(c)(7)(i)(O).

The facts in this case establish that Petitioner’s facility was not open and available for
the NSC inspector to conduct site inspections on April 9 and 10, 2013. Therefore,

facility unstaffed and unattended during posted hours of operation to service clients.
CMS Br. at 12-13.
13

CMS had a legitimate basis to conclude that Petitioner was not in compliance with the
supplier standards found at 42 C.F.R. § 424.57(c)(7)(i)(C).

Petitioner argues that Ms. Thomas was in the facility at the time of the site visits and
posits that the NSC inspector waited unreasonably short amounts of time for Ms. Thomas
to respond to the door, or that Ms. Thomas did not hear the doorbell because she was on
the telephone, or even that the doorbell might have malfunctioned. Assuming Ms.
Thomas was in her office on April 9 and 10 when the site inspections occurred, the fact
that she did not hear the inspector ring the doorbells on either date in order to give him
access to the facility means that the facility was not accessible under 42 C.F.R.

§ 424.57(c)(7)(i)(C). A supplier’s place of business must remain publicly accessible
during posted hours of operation and may not close, even temporarily, during its posted
ours. Complete Home Care, Inc., DAB No. 2525, at 5-6 (2013). A DMEPOS supplier’s
facility “does not ‘provid[e] access’ to a Medicare beneficiary,” nor can it “be ‘used’ or
physically ‘reached’ by the beneficiary, if its entry door is locked during posted hours,
no one responds to a knock on the door, and there is no alternative means of gaining entry
for a customer seeking to purchase or at least consider purchasing Medicare-covered
supplies.” Norpro Orthotics & Prosthetics, DAB No. 2577, at 6, citing Benson Ejindu,
DAB No. 2572, at 6. Here, when the NSC inspector went to Petitioner’s facility on April
9 and 10, 2013, he found it locked on both dates. At each visit, he rang two doorbells
several times and waited for someone to open the door, but no one responded. The
inspector encountered no staff. There were no instructions posted on the entrance for

ow to obtain access and assistance from staff in the event the facility was locked.

On both of the NSC inspector’s visits, Petitioner’s facility was, for all practical purposes,
closed. Petitioner’s facility was, therefore, not “accessible” within the meaning of

42 CFR. § 424.57(c)(7)(i(C).

Further, as I found, the record supports a finding that Ms. Thomas was not present at
Petitioner’s facility on the days and times the NSC inspector attempted inspections.
Since there was no one present, Petitioner’s facility was also not “staffed” during its
posted hours of operation as required by 42 C.F.R. § 424.57(c)(7)(i)(C). A supplier’s
place of business must be continually staffed during its posted hours of operation.
Complete Home Care, Inc., DAB No. 2525, at 6. The preamble to the proposed rule that
added section 424.57(c)(7)(i)(C) to the regulations explained that a “supplier is not in
compliance with this standard if no one is available during the posted hours of
operation.” 73 Fed. Reg. 4503, 4506 (Jan. 25, 2008) (emphasis added). Similarly, the
preamble to the final rule stated that exceptions to the staffing requirement have always
been made for emergencies, disasters, and federal and state holidays, but emphasized that
a DMEPOS supplier “should be available during posted business hours” and “should do
its best to plan and staff for temporary absences.” 75 Fed. Reg. 52,629, 52,636 (Aug. 27,
2010). When the NSC inspector was on site on April 9 and 10, 2013, no one answered
the door on two consecutive days, nor did the NSC inspector see anyone on the premises
on either visit. There was no signage to indicate how a customer could reach an

14

employee of Petitioner for assistance if the door was locked. Therefore, I conclude that
Petitioner’s office was not “staffed” in accordance with 42 C.F.R. § 424.57(c)(7)(i)(C).

In its posthearing brief, Petitioner claims for the first time that the evidence suggests that

“i]t is likely that either the doorbell malfunctioned or the Palmetto inspector did not

press it hard enough.” P. Br. at 7-8. Petitioner

points out that the NSC inspector

testified that he did not hear the doorbell ring through the door on either of his visits on

April 9 and 10, and this confirms Ms. Thomas’ t
doorbell ring on those dates. P. Br. at 7-8; see Ti

I find Petitioner’s attempt to undermine the vali
unconvincing and unreasonable. As discussed al
credible witness. His testimony regarding the at
2013, was consistent with his contemporaneous
testifying about his attempts to gain access to Pe
NSC inspector stated that the facility was locked
both visits. The fact that the NSC inspector did
in and of itself, mean that the doorbells were not
“press[ed] hard enough.” In suggesting that bot!

estimony that she did not hear the
r. 84, 103-04, 112.

ity of the NSC inspector’s site visits
bove, I found the NSC inspector to be a
tempted inspections on April 9 and 10,
documentation of the inspections. In
titioner’s office on April 9 and 10, the
and the doorbells went unanswered on
not hear the doorbells ringing does not,
working or that he may not have

of the doorbells may have been broken

over the course of two days, Petitioner describes nothing more than a speculative
scenario. Petitioner offered no evidence whatsoever, such as an invoice from a
repairman, in support of its assertion that either or both of the doorbells at its facility
malfunctioned when the inspector rang them on April 9 and 10. Petitioner also offered
no evidence to prove that the inspector may not have properly engaged either of the
doorbells.

Moreover, even accepting that both of Petitioner’s doorbells were not working on the
dates of the inspections, then this would further support the finding that Petitioner was
not accessible to the public during its posted hours of operation. Having malfunctioning
doorbells would clearly impede customer access to Petitioner’s office, and, under those
circumstances, it would be incumbent upon Petitioner to institute an alternative means of
gaining entry in order to satisfy the requirements of 42 C.F.R. § 424.57(c)(7). Given that
Petitioner had not posted any notice for its customers specifying an alternate means of
gaining entry in the event its doors were locked, its argument that its doorbells likely
malfunctioned does not inure to its benefit.

7 As testified by the inspector, there were two doorbells at Petitioner’s facility — one on
the entrance door and another next to the handicapped sign on the entrance. Tr. 38. I
will assume that Petitioner is making the argument that both doorbells were
malfunctioning on April 9 and 10 even though it only refers to “doorbell” in the singular
in its brief.
15

With respect to Petitioner’s claim that the inspections were flawed because the inspector
“failed to exhaust every effort to determine if [Petitioner] was operational” on his visits, I
find this argument to be without merit. P. Br. at 9. The inspector credibly testified,
consistent with his investigation report, that he went to Petitioner’s facility on two
consecutive days, April 9 and 10, 2013, to conduct inspections. The record shows that
the inspector used reasonable efforts to attempt to gain entry to Petitioner’s facility on
both dates, but was unable to gain access. Although Petitioner argued that the inspector
should have called Petitioner’s phone number when he was at the facility, an inspector is
not required to telephone a supplier to find out why its location is closed. See Complete
Home Care, DAB No. 2525, at 5-6. It is not the inspector’s responsibility to chase down
a supplier in order to gain access to its facility. Furthermore, I note that site inspections
are supposed to be unannounced. 75 Fed. Reg. 52,629, 52,637-52,638 (“We have found
unannounced on-site visits to be a very effective tool in combating fraud and abuse and to
protect the Medicare Trust Fund from unscrupulous suppliers. Moreover, CMS and our
designated contractor, the NSC, have conducted unannounced on-site visits since 2000 to
ensure compliance with those standards which only can be verified by visual
inspection.”), 52,644 (“maintain[ing] a minimum number of hours open to the public...
will ensure that the DMEPOS supplier is operational and allows CMS, the NSC or agents
of CMS or the NSC to conduct unannounced site visits to ensure compliance with the
standards set forth at § 424.57.”) (Aug. 27, 2010). The NSC inspector acted properly in
this case.

I conclude that CMS has a legitimate basis for its determination that Petitioner’s facility
was not accessible and staffed during posted business hours and CMS properly revoked
Petitioner’s Medicare billing privileges. 42 C.F.R. § 424.57(c)(7)(i)(C).

3. Because CMS did not expressly state in its reconsidered determination that
CMS based its revocation on a finding that Petitioner was not operational
under 42 C.F.R. § 424.535(a)(5)(ii), CMS failed to affirm this aspect of the
initial determination and I cannot consider this as a basis to uphold CMS’s
revocation.

The initial determination in this matter indicated that Petitioner was found not to be
operational under 42 C.F.R. § 424.535(a)(5)(ii). Although the reconsidered
determination defined the term “operational” and found that Petitioner was not open, the
reconsidered determination did not expressly uphold the initial determination’s finding
that Petitioner was not operational under 42 C.F.R. § 424.535(a)(5)(ii).

Between the hearing in this case and the completion of post-hearing briefing, the DAB
issued decisions indicating that a revocation can only be upheld at the administrative law
judge level of review based on the grounds stated in the reconsidered determination. Neb
Group of Arizona LLC, DAB No. 2573, at 7 (2014); see also Benson Ejindu, d/b/a Joy
Medical Supply, DAB No. 2572, at 8-9 (2014). The material facts in these cases are very
16

similar to those in the present case. Although the holdings in these cases constituted a
significant departure from prior practice where CMS could notice new issues in its briefs
submitted to an administrative law judge, see Fady Fayad, M.D., DAB No. 2266, at 9-11
(2009), I applied the principal in the recent decisions to this case.

In its request that I issue a decision in this case, CMS essentially argues that I ought to
disregard the DAB’s recent decisions as erroneously decided and uphold revocation
based on the finding in the initial determination that Petitioner was not operational under
42 C.F.R. § 424.535(a)(5)(ii). CMS further argues that I should do this because
Petitioner failed to dispute the non-operational finding in its reconsideration request.
CMS reasons that, because Petitioner failed to raise the issue, it was unnecessary for
CMS to address whether Petitioner was not operational in the reconsidered determination.
CMS Request at 3-5. CMS asserts that CMS’s mere failure to mention 42 C.F.R.

§ 424.535(a)(5)(ii) in the reconsidered determination does not mean that CMS abandoned
it as a basis for revocation. CMS Request at 5-6.

Although CMS is correct that a supplier is required to “state the issues, or the findings of
fact with which the [supplier] disagrees, and the reasons for disagreement” in a
reconsideration request, there is no reason to believe that the supplier’s reconsideration
request limits the issues that CMS will consider on reconsideration. 42 C.F.R.

§ 498.22(c). To the contrary, a reconsidered determination must “give[] the reasons for
the determination” and, when the reconsidered determination is adverse to a supplier,
CMS is obligated to “specif[y] the conditions or requirements of law or regulations that
the [supplier] fails to meet, and informs the [supplier] of its right to a hearing.” 42 C.F.R.
§ 498.25(a)(2)-(3); see also 42 C.F.R. § 498.24(c) (the reconsidered determination
“affirm[s] or modif[ies] the initial determination and the findings on which it was
based.”). The need for CMS to state all reasons for its adverse reconsidered
determination is clear when one considers that the reconsidered determination (not the
initial determination) becomes the binding determination in the case unless there is
further review, in which case the supplier will need to know exactly what issues it may
appeal. 42 C.F.R. § 498.25(b); see also 42 C.F.R. §§ 498.20(b)(1) (CMS’s initial
determination is binding unless reconsidered), 498.40(b) (hearing requests must state the
basis for appeal). In the present case, if CMS intended to base revocation on 42 C.F.R.

§ 424.535(a)(5)(ii), it needed to cite that regulation in the reconsidered determination,
especially since the reconsidered determination was adverse to Petitioner.*

’ CMS counsel argues, misleadingly, that 42 C.F.R. § 498.24 does not specify
requirements for the content of reconsidered determinations. CMS Request at 7.
However, as seen above, the next regulatory section, 42 C.F.R. § 424.25(a), provides
very specific requirements when CMS issues an adverse reconsidered determination.
Obviously, this case involves an adverse reconsidered determination.
17

CMS further argues that I (and presumably the DAB) must defer to CMS’s interpretation
of the regulations concerning reconsideration requests. CMS Request at 6-9. CMS states
that I “overstep[] [my] authority by substituting [my] own interpretation of the regulation
at 42 C.F.R. § 498.24 concerning the requirements CMS must follow when issuing a
Reconsidered Determination.” CMS Request at 6. Shockingly, CMS concluded its
argument as follows: “Because the interpretation of 42 C.F.R. § 498.24(c) CMS presents
in its brief is consistent with the regulatory text, this Tribunal need look no further in
deciding this issue.” CMS Request at 8-9. CMS’s argument was based on a variety of
United States Supreme Court opinions, the best known of which is Auer v. Robbins,

519 U.S. 452 (1997), which directs federal courts to defer to an agency’s interpretations
of the regulations it administers.

Although an administrative law judge is functionally comparable to a trial judge, he is not
part of the judicial branch, but rather part of the executive branch and the same
department or agency that has initiated the case before the administrative law judge. Butz
v. Economou, 438 U.S. 478, 511-14 (1978). Therefore, CMS’s argument that an
administrative law judge must adopt the same standards of deference applied by the
federal courts to an agency’s interpretation of the regulations is fundamentally contrary to
federal administrative law.

Further, CMS’s suggestion that an administrative law judge is committing error when he
does not defer to CMS’s interpretation of a regulation, as expressed in CMS’s brief, has
no basis in law and would subvert the decisional independence of an administrative law
judge. Congress ensured, through statute, that each administrative law judge “exercises
his independent judgment on the evidence before him, free from pressures by the parties
or other officials within the agency.” Butz, 438 U.S. at 513. The agency or department
that employs the administrative law judge has the responsibility to ensure that the
administrative law judge is independent. 5 C.F.R. § 930.201(f)(3).

In regard to cases under 42 C.F.R. pt. 498, administrative law judges have the authority
and obligation to make “conclusions of law” in their decisions. 42 C.F.R. § 498.74(a).
The regulation does not indicate that administrative law judges will adopt any legal
interpretation of the regulations that CMS provides in a brief. Cf Foxwood Springs
Living Ctr., DAB No. 2294 at 9 (2009) (unpublished CMS interpretations of the
regulations in its manuals are not binding on administrative law judges or the DAB).
This is not to say that CMS has no authority to render binding interpretations. On the
contrary, the Secretary has authorized the CMS Administrator to publish CMS Rulings in
the Federal Register that constitute “[p]recedent[ial] final opinions and orders and
statements of policy and interpretation,” which “are binding . . . on all [Department of
Health and Human Services] components that adjudicate matters under the jurisdiction of
CMS....” 42 C.F.R. § 401.108. In its brief, CMS did not cite a CMS Ruling to support
its argument. Therefore, I am free to reject CMS’s legal argument concerning the
regulations related to reconsidered determinations.
18

The DAB has now issued seven decisions in the last few months that either directly or
indirectly relate to the question as to whether an administrative law judge ought to uphold
a revocation based on a finding in the initial determination that does not appear in the
reconsidered determination (i.e., whether the supplier was not operational). Orthopaedic
Surgery Associates, DAB No. 2594, at 7; Ortho Rehab Designs Prosthetics & Orthotics,
Inc., DAB No. 2591, at 8 (2014); Keller Orthotics, Inc., DAB No. 2588, at 7 (2014);
Cornerstone Medical Inc., DAB No. 2585 (2014); Norpro Orthotics & Prosthetics, Inc.,
DAB No. 2577 (2014); Neb Group of Arizona LLC, DAB No. 2573, at 7; see also Benson
Ejindu, d/b/a Joy Medical Supply, DAB No. 2572, at 8-9. Applying the holding in these
decisions, I will not consider a violation of 42 C.F.R. § 424.535(a)(5)(ii) to be a basis for
upholding Petitioner’s revocation.

4. Because revocation is premised only on a violation of a supplier standard
and not a finding that Petitioner was not operational, the retroactive effective
date of the revocation imposed by CMS in the initial determination is no
longer appropriate, and, under 42 C.F.R. § 424.535(g), the effective date
must be changed from April 10, 2013, to May 25, 2013, which is 30 days
after the date CMS mailed its initial determination to revoke Petitioner’s
billing privileges in this case.

CMS’s April 25, 2013 initial determination imposed an effective date of revocation that
was retroactive to the date that Petitioner was found not to be operational. This is
appropriate under 42 C.F.R. § 424.535(g) when CMS has made a finding that a supplier
is not operational pursuant to 42 C.F.R. § 424.535(a)(5)(ii). However, because the
reconsidered determination in this case failed to make a finding that Petitioner was not
operational, there is no longer a valid reason to impose a retroactive effective date of
revocation. As stated in the most recent DAB decision on this issue:

Because the sole basis for revocation properly decided by the
ALJ and affirmed by the Board in this appeal is [Petitioner’s]
noncompliance with Supplier Standard 7, the effective date of
revocation should be determined in accordance with section

424.57(e)’s effective-date provision . . . . Applying that rule
ere, we conclude that the proper effective date of the
revocation is . . . 30 days from the date of NSC’s letter

notifying [Petitioner] of the revocation.
Orthopaedic Surgery Associates, DAB No. 2594, at 8.

Both parties agree that, in the event I uphold CMS’s revocation of Petitioner’s Medicare
billing privileges, the new effective date should be May 25, 2013. This is 30 days from
the date of the initial determination in this case. Therefore, I agree with their calculation
and May 25, 2013, is the effective date of Petitioner’s revocation.

19

Petitioner asserts that CMS rejected claims that Petitioner filed for items or services it
provided to Medicare beneficiaries after CMS imposed the April 10, 2013 retroactive
revocation effective date. Petitioner requests that I order CMS to reprocess the rejected
claims as part of any final decision I issue setting a new effective date of revocation.

Although payment of claims is not made during the appeal process, if a supplier is
successful in overturning a revocation, “unpaid claims for services furnished during the
overturned period may be resubmitted.” 42 C.F.R. § 424.545(a)(2); see also 42 C.F.R.

§ 405.806. In the present case, Petitioner was successful in overturning the effective date
of the revocation. Therefore, Petitioner had billing privileges through May 24, 2013, and
may bill for items or services provided from April 10, 2013 through May 24, 2013.

V. Conclusion

For the reasons stated above, I affirm CMS’s revocation of Petitioner’s Medicare billing
privileges, but modify the effective date of the revocation to May 25, 2013.

/s/
Scott Anderson
Administrative Law Judge
